Citation Nr: 1129684	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether severance of service connection for myasthenia gravis (MG)/auto immune disease associated with malaria, was proper.

2.  Entitlement to an initial rating in excess of 30 percent for MG.  

3.  Entitlement to an earlier effective date for the grant of service connection for MG.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In May 2007, the RO proposed to sever service connection for MG from the date of service connection from the May 20, 2005, effective date of the award.  The statement of the case (SOC) issued in May 2007 also denied the additional issues as listed on the title page of this decision.  In July 2007, the RO issued a rating decision making this severance final.  The Veteran perfected an appeal.  In December 2010, the Board requested additional medical opinion from an independent medical expert (IME).  The opinion is now of record, and the claim has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection for MG/auto immune disease associated with malaria was based on a medical opinion in which the examiner relied on medical treatise material from the internet; however, her opinion is not actually supported by the medical treatise information.  It, in fact, contradicts her opinion.

2.  By virtue of the severance of service connection for MG, there remains to case or controversy as to the rating assigned to MG, or the effective date for the grant of service connection for MG.



CONCLUSIONS OF LAW

1.  Severance of service connection for MG was proper.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.500 (2010).

2.  Due to the severance of service connection for MG, the Board has no jurisdiction to adjudicate the merits of the claims for an increased rating or earlier effective date for the grant of service connection for MG.  38 U.S.C.A. § 7104(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to claims based on clear and unmistakable error (CUE).  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that CUE claims are not conventional appeals but rather requests for revision of previous decisions.  As a consequence, the VCAA (and, it follows, its implementing regulations) is not for application in these matters.

Further, the Board observes that general due process considerations have been complied with in this case.  See 38 C.F.R. §§ 3.103, 3.105.  A July 2007 statement of the case (SOC) and a notice letter informed the Veteran of the proposal to sever service connection for MG.  Significantly, the Veteran was provided with detailed reasons for the proposed severance and the type of information or evidence he could submit in response.  The letter also informed the Veteran that he had up to one year to appeal the decision.  

No additional notice or development is indicated as to issues 2 and 3 on the title page, as they are dismissed by operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no notice or development that could change this outcome in view of the severance of service connection.

Laws and Regulation 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, consideration of the amendment is unnecessary in this case, as the Board finds CUE in the grant of service connection for MG as secondary to service-connected malaria, the basis for the claim.].

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5112 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105(d) (2010).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Claimant will be notified at his or her latest address of record of the contemplated action, and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) (2010).

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

The Court has held that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

Background and Analysis

Initially, the Board notes that service connection has been in effect for malaria from December 29, 1971.  A noncompensable rating has been assigned, and active residuals have not been clinically established post-service.

The service treatment records (STRs) are silent as to MG.  The Veteran was treated, however, for malaria with Quinine in 1969.  He was discharged form service in December 1971.  

Post STRs reflect that the Veteran was diagnosed with MG in 2000.  He reported that he was in his usual state of health until he noted droopy eyelids and double vision.  The onset of these symptoms was approximately 2000, with worsening in July 2000.  The records do not show that he was being treated or malaria or being prescribed Quinine at this time.  

Service connection for MG was denied (directly) in a May 2003 rating decision.  In the claim to reopen that was received in 2005, the Veteran contended that MG was due to exposure to Agent Orange.  

In a March 2006 document, a VA physician provided an opinion in support of the Veteran's claim.  Specifically, she included a medical regarding MG which she had obtained from the internet which "suggests" that the Veteran's MG was likely caused by his inservice treatment for malaria.  She added that the article indicated that medications used for the treatment of malaria cause a condition, clinically, physiologically, and pharmacologically, similar to MG.  It was noted that the medical treatise evidence referred to 12 patients in which Chloroquinine was noted to exacerbate or unmask MG.  The treatise included the statement that the relationship between MG and medication effects was "complex."  Based on the article, she opined that it was likely as not that the Veteran's MG was a result of his service-connected malaria.  

Upon rating decision in June 2006, service connection for MG was granted based on a medical opinion linking the condition to the Veteran's service-connected malaria and treatment for such during service.  This VA examiner included medical treatise information as acquired from the internet regarding MG.  

In May 2007, the RO proposed to sever service connection for MG.  In making this determination, the RO noted that their review of the internet article (as reported above) reflected that it discusses the relationship between MG and certain medications, to include Quinine.  The report states that patients with MG may experience worsening of symptoms upon exposure to a variety of medications.  It also notes that there are three iatrogenic causes of auto immune MG.  These are D-penicillamine, interpheron alpha, and bone marrow transplantation.  The Board's review of the article does not indicate or "suggest" in any way that Quinine causes MG.  It specifically notes that Quinine can aggravate weakness in already established cases of MG.  It further notes that Quinine has been used as a diagnostic test for MG.  

The letter accompanying the rating decision notified the Veteran he could request a hearing.  He was also informed that he could submit other evidence to show that the RO should not make this change.  He was given 60 days to do so.  

The same VA physician, who provided the March 2006 statement as summarized above, submitted additional statement in June 2007.  She noted that not only had the Veteran been treated for malaria with Quinine during service, but he said that he had also been treated in 1970, 1978, and in the 1980s.  She included copies of numerous medical treatises, obtained from the internet, in which she stated it was revealed that antimalarials could unmask or exacerbate MG.  Additionally, she referred to one case of a middle-aged woman who had used Chloroquinine intermittently as an antimalarial (for over 21 years) and developed ocular MG more than 10 years after she had discontinued the drug.  She added that although the Veteran had ceased using Quinine many years prior to his development of MG, this case report raised the question of whether his condition could have been caused by the antimalarial.  

In a July 2007 rating decision, the RO issued the final rating decision.  This rating decision severed service connection for MG/auto immune disease, effective October 1, 2007.  

Another VA physician reported in a January 2008 report that the Veteran's claims file had been reviewed.  This physician disagreed with the other VA doctor's opinion of record.  This physician opined that there was no evidence that the Veteran suffered from MG while in service.  It was noted that if treatment with Quinine had unmasked an underlying myasthenic condition, it would have done so immediately, rather than many years later.  

In December 2010, The Board referred the case to an independent medical expert (IME) for opinions regarding the likelihood that the proximate cause of the Veteran's MG/auto immune disease was his inservice treatment for malaria during service, to include the taking of the antimalarial drug, Quinine.  If the IME's response was in the negative as to the first question, he/she was asked to express an opinion as to the likelihood that the Veteran's currently diagnosed MG was aggravated by the inservice treatment for malaria.  

In an April 2011 response, the IME, a Chairman in the Department of Neurology at Florida International University, noted that he reviewed the records.  He found that it was clear that the Veteran was suffering from MG.  His review of the available medical literature showed that there was a relationship (immunologically related) between MG and Chloroquinine "in very few cases."  In the cases of MG, which were induced by Chloroquinine, the condition eventually resolved once the medication was discontinued.  It was the IME's opinion that the Veteran's MG was unrelated to the previous exposure to Chloroquinine.  It was also his opinion that it was highly unlikely that the Veteran's MG was aggravated by his inservice treatment for malaria.  

On review of the evidence of record, the Board finds the evidence supports the finding that the grant of service connection for MG/auto immune disease was clearly and unmistakably erroneous.

Initially, the Board notes that the RO followed the proper administrative procedures to effectuate the severance of service connection for MG.  When severance of service connection is contemplated, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be give 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2010); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In this case, the RO prepared the May 2007 rating decision in which it proposed severance of service connection for MG.  The Veteran was provided notice of this rating decision in a May 2007 letter.  This letter informed the Veteran that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing.  More than 60 days after issuance of the May 2007 rating decision, the RO severed service connection in the July 2007 rating decision.  As such, the Board finds that the Veteran was given proper notice and appropriate time to respond before service connection was severed.  38 C.F.R. § 3.105(d) (2010).

The evidence of record reflects that the Veteran was diagnosed with MG many years after service.  As summarized above, there are two physicians (one VA and one IME) who opine that the Veteran's inservice treatment for malaria with the drug Quinine had nothing to do with his being diagnosed with MG over 30 years later.  In their opinion, there was no evidence that the Veteran suffered from this condition while in service.  Nor did the inservice treatment with Quinine unmask an underlying MG condition.  In explanation, they assert that it would have done so immediately, rather than many years later.  Both physicians noted that they reviewed the medical treatise information of record in forming their opinions.  

The grant of service connection for MG in May 2006 was based on the opinion of VA physician, (M.T., M.D.).  Her interpretation of the medical treatise evidence resulted in an opinion that the Veteran's inservice treatment for malaria with Quinine caused, unmasked, or aggravated his MG.  It is the Board's conclusion, however, that her interpretation of the medical information was incorrect.  The medical treatise evidence simply does not reflect that the taking of Quinine causes or chronically aggravates MG.  What it does reflect is that the taking of this drug might cause weakness in those with MG that is resolved once the medication is discontinued.  This is not a matter of weighing the evidence, the facts were before the adjudicators but were improperly or erroneously interpreted, resulting in the initial grant of service connection.

Moreover, it is noted that this VA physician's opinion that the Veteran's post service MG is related to inservice treatment with Quinine takes into consideration facts that are not shown by the record.  Specifically, it is noted that she refers to the Veteran being treated with Quinine on numerous occasions (both during and after service).  What the record shows is treatment for a period of time during service, but there are no actual medical reports reflecting post service treatment with Quinine.  In this regard, it is noted that his claim that he was treated with Quinine on multiple occasions after service is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The contemporaneous evidence does not support this claim.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A Claimant's assertions can be contradicted by his contemporaneous medical histories and complaints.)  

Moreover, this VA physician supported her contention that Quinine resulted in the Veteran's MG by referring to medical treatise evidence of a woman who took Quinine (intermittently for 21 years) before developing MG over 10 years after discontinuing the drug.  The Board does not find this fact situation supportive of the Veteran's claim that his MG resulted from inservice treatment for malaria with Quinine.  Unlike the woman in this article, he did not take the drug for an extended period of time and did not develop MG until over 30 years had passed after its discontinuance.  

In addition to the medical evidence, the Board also has considered the statements of the Veteran and his representative.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran's MG resulted from inservice treatment for malaria with Quinine, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Consequently, the lay assertions as to the nature or etiology of the MG have no probative value.

In view of the foregoing, the Board finds that all the probative evidence of record establishes that a grant of service connection for MG/auto immune disease was clearly and unmistakably erroneous.  The Board therefore concludes that severance of service connection was proper.

In view of the severance of service connection of MG, there remains no legal basis, and thus no case or controversy as to the issue of an increase rating or an earlier effective date for the grant of service connection for MG.  As such, the appeal as to those issues is dismissed.  See Sabonis, supra.


ORDER

The severance of service connection for MG/auto immune disease was proper and the appeal is denied.

In view of the severance of service connection of MG, claims for an increased rating and an earlier effective date for service connection, are dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


